USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

xX DATE FILED:_ 2/27/2020 _
MARCO PACELLIET AL,

Plaintiffs,
20-cv-1011 (LIL)
-V-

ORDER
AUGUSTUS INTELLIGENCE, INC.,

Defendant.

 

LEWIS J. LIMAN, United States District Judge:

California Labor Code § 925(a) covers an employee “who primarily resides and works in
California.”

According to Plaintiffs, “at all times during [Ed Crump’s] employment he lived and
worked primarily in California.” (Dkt. No. 8 at 20.) According to Defendant, “Plaintiff Crump
worked primarily in New York.” (Dkt. No. 12 at 9.)

Ramsey Taylor, General Counsel for Defendant, has declared under penalty of perjury
that, “[a]t most, [Crump] worked out of California 21% of the time he was employed by
Defendant Augustus.” (Dkt. No. 13 at 2.) Ed Crump has declared, under penalty of perjury, that
he “spent the majority of [his] time working from California.” (Dkt. No. 10.)

To resolve this factual question, counsel for both parties are hereby ORDERED to appear
for an evidentiary hearing on Monday, March 16, 2020 at 10:00 a.m. No materials should be
submitted in advance. At the hearing, Court will take evidence and hear argument only on this
factual issue.

SO ORDERED. wl Sp a 8
Dated: February 27, 2020 tak.

New York, New York LEWIS J. LIMAN
United States District Judge

 
